FILED
                              NOT FOR PUBLICATION                           JUL 15 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NORBERTO BARRERA; SANDRA                         No. 07-72169
PATRICIA CARDONA PINEROS;
DAVID BARRERA CARDONA,                           Agency Nos. A079-101-930
                                                             A079-101-931
               Petitioners,                                  A079-101-932

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Norberto Barrera and his family, natives and citizens of Colombia, petition

for review of the Board of Immigration Appeals’ order dismissing their appeal

from an immigration judge’s decision denying their application for asylum,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence adverse credibility findings, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.

2004), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancies between Barrera’s testimony and his sworn statement

during the airport interview as to why he came to the United States and whether he

suffered or feared harm in Colombia. See id. at 962-63 (discrepancy between

testimony and sworn airport interview constituted substantial evidence where

petitioner gave entirely different reasons for arrival in United States). Substantial

evidence also supports the agency’s adverse credibility determination based on the

omission from Barrera’s asylum application that the guerrillas forced him to

remain face down on the ground without moving for 48 hours. See id. at 963

(reasonable for IJ to consider that, if truthful, petitioner would have mentioned

allegation of serious mistreatment in asylum application). Accordingly, in the

absence of credible testimony, petitioners’ asylum claim and Barrera’s withholding

of removal claim fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Barrera’s CAT claim is based on the testimony the agency found

not credible, and there is no evidence in the record that compels a finding that it is


                                           2                                     07-72169
more likely than not he would be tortured if returned to Colombia, his CAT claim

also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                        3                                  07-72169